Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Kolthoff Caraballo.
Estoy muy complacido con la decisión que hemos to-mado de abrir a los medios de comunicación la transmisión en vivo de la vista oral del próximo 15 de enero de 2014. Ante la posición tan delicada en la cual las ramas políticas han puesto a la Rama Judicial, es de suma importancia que la transparencia en el proceso alcance su máxima expresión.
*13Es menester que los jueces y las juezas que se desempe-ñan en nuestra Rama Judicial tengan la oportunidad, como obreros del Derecho y si sus obligaciones en sala no se lo impiden, de ver y escuchar en vivo cada argumento a favor y en contra de los que son sus derechos e intereses. Pero, más importante aún, es imprescindible que el País tenga la oportunidad de evaluar en vivo y en directo cada argumentación, de manera que pueda discernir los confines reales de esta controversia.
Por todo lo anterior, mi voto es de conformidad.